Citation Nr: 1046555	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Phoenix, Arizona.

The Board notes that the above issues were remanded by the Board 
in May 2010 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the 
Veteran's left arm disorder is related to his active duty 
service.


CONCLUSION OF LAW

A left arm disorder was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in May 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The May 2007 letter provided this 
notice to the Veteran.  

The Board observes that the May 2007 letter was sent to the 
Veteran prior to the July 2007 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the May 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra. 

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, as well as VA treatment records, are 
associated with the claims folder.  

In January 2010, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue of entitlement to service connection for a left arm 
disorder was previously remanded in order for the RO to afford 
the Veteran a VA examination to determine the etiology of the 
Veteran's claimed disorder.  The requested examination having 
been afforded, the issue now returns to the Board for appellate 
review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the issues 
on appeal, a VA examination was afforded in April 2010.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate as it is 
predicated on a full reading of the service and VA medical 
records in the Veteran's claims file.  In this regard the 
examiner for the April 2010 VA examination considered all of the 
pertinent evidence of record and the statements of the Veteran, 
and provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4) (2010).  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its January 2010 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) (2010) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 (2010) and (ii) present 
manifestations of the same chronic disease, or (b) when a chronic 
disease is not present during service, evidence of continuity of 
symptomatology.

The Veteran contends that he currently suffers from left arm 
problems that began during his active duty service.  
Specifically, the Veteran claims at the December 2009 travel 
Board hearing that he hurt his arm lifting ammunition, 
specifically lifting a 90 lb shell for a 105 Howitzer.

Initially, the Board notes that the Veteran is currently 
diagnosed with ulnar neuropathy at left elbow and C7 
radiculopathy, as indicated in the April 2010 VA examination 
report.  As such, the Board notes that the Veteran has a current 
diagnosis, with regard to his left arm, as required by 38 C.F.R. 
§ 3.303 (2010).  

Having determined that the Veteran has a current disability, the 
Board must next determine if there is an in-service injury.  The 
Veteran's service records indicate that he was treated multiple 
times, in April 1974, July 1974 and August 1975 while in service 
for injuries to his left hand and left arm.  The examiner's 
impression with regard to the April 1974 and July 1974 treatment 
notes indicated that the Veteran had suffered an insect bite.  
The August 1975 treatment note indicates that the Veteran was 
suffering from tenderness in his left wrist and muscles of the 
forearm.  The Veteran was afforded an x-ray to determine if there 
was a fracture of the radius, but the results were negative.  
There is no other mention of a left arm injury in the Veteran's 
service treatment records.  As such, while the Board acknowledges 
that the Veteran suffered a left arm injury while on active duty 
service, there is no indication that the Veteran suffered from a 
chronic left arm disability.  The Board notes that if there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).

Post service records indicate that the next specific complaint of 
a left arm problem was in his May 2003 original compensation and 
pension claim where the Veteran claimed left arm nerve damage.  
The Board notes however, that the Veteran did list arm pain on a 
July 1996 application for compensation and pension, however there 
is no indication as to whether the Veteran is referring to his 
right arm or left arm.  Subsequently, a, July 2007 VA physical 
medicine rehabilitation note provided a diagnosis that included 
chronic left arm pain.  The July 2007 examiner further noted that 
the Veteran's pain, historically, seems to have begun in service.  
The Board acknowledges that by history it is noted in the 
examination report that the Veteran's arm issues started as a 
ligamentous injury and later became associated with a neck 
injury.  As a result the Board remanded the issue for an 
etiological opinion that considered whether the Veteran's current 
left arm disability is related to an in-service injury or to his 
nonservice-connected cervical spine disability.

The Veteran was afforded a VA examination for peripheral nerves 
in April 2010.  By way of history, it is noted in the examination 
report that the Veteran injured his c-spine, while stationed in 
Freyberg, Germany, by lifting ammo that was really heavy.  The 
Veteran claims that the injury to the c-spine has led to 
peripheral nerve problems causing stiffness, numbness, 
paresthesias and pain in the left arm all the way to the fingers.  
It is noted that the Veteran had c-spine surgery in 2006.  Upon 
examination of the peripheral nerve it is noted that the left 
bicep, tricep, and brachioradialis reflexes are normal and that 
no joint function is affected by a nerve disorder.  An 
electromyography (EMG) revealed ulnar neuropathy at the left 
elbow and left C7 radiculopathy.  The Veteran was also afforded a 
c-spine examination in April 2010 to determine if the Veteran's 
c-spine disability affects his left arm.  The examination report 
noted initially that the Veteran had a history of decreased 
motion, stiffness and constant, sharp, severe pain in the 
cervical region of back which radiates shooting pain down the 
Veteran's left arm.  Upon examination it is noted that there are 
no abnormal spinal curvation, no abnormalities of cervical 
sacrospinalis or thoracic sacrospinalis muscles.  Additionally 
the examination report noted normal motor, sensory, and reflex 
examinations.  The examiner evaluated the Veteran's c-spine and 
diagnosed the Veteran with cervical spine stenosis status post 
laminectomy and fusion.  

As noted above, the April 2010 VA examiner was asked to provide 
an etiological opinion regarding whether the Veteran's current 
left arm disorder was related to his active duty service or his 
nonservice-connected cervical spine disorder.  After reviewing 
the Veteran's c-file and medical records as well as providing a 
thorough examination, the VA examiner opined that the Veteran's 
cervical spinal stenosis after laminectomy and fusion and left C7 
radiculopathy are more likely than not due to the laminectomy 
done in 2006 and the peripheral neuropathy of the left elbow is 
not related to the cervical spine condition, or any alleged 
accident or injury in service.

While the Board notes that the Veteran does have a current 
disability and there is evidence of an in-service injury, there 
is no evidence of continuity of symptomatology resulting in a 
negative nexus opinion.  In this respect, the Veteran's first 
post-service evidence of a left arm disability was in 2003.  As 
such, the Board observes that the Veteran's lay assertions of 
continuity of symptomatology are entirely uncorroborated by any 
objective evidence of chronicity or continuity of symptomatology 
of a left arm disability after service.  See 38 C.F.R. § 3.303(b) 
(2010).  As noted above, the evidence of record shows the 
Veteran's initial post service complaint of a left arm problem 
was in May 2003, twenty-seven years after separation from 
service.  Even giving the Veteran the benefit of the doubt that 
the 1996 application for compensation and pension was referring 
to the left arm, there is still a twenty year gap in the 
evidentiary record.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  

The Board acknowledges that with regard to continuity of 
symptomatology, symptoms as opposed to treatment are of primary 
interest and the Veteran is competent to observe pain during and 
post service and that observation need not be recorded.  However, 
while the Veteran is competent to provide continuity of 
symptomatology, it is also necessary to show that the Veteran is 
credible in his assertions.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  In weighing lay evidence, the Board must render a 
finding with regard to both competency and credibility.  See 
Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When determining the credibility of lay evidence, the Board 
cannot determine that credibility is lacking merely because there 
is no corroborating contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  
While the Board notes that the absence of corroborating 
contemporaneous records does not in and of itself indicate that a 
Veteran is not credible, in this instance, it is reasonable to 
believe that the Veteran would have sought medical attention if 
he was in pain with regard to his left arm.  Additionally, the 
Board notes that the Veteran states that both his c-spine and his 
left arm injuries are the result of carrying 105 Howitzer ammo.  
However, the service treatment records do not contain any mention 
of an injury due to carrying heavy ammo.  The service treatment 
records indicate that the Veteran sought treatment for other 
injuries and illnesses while on active duty, so it is reasonable 
to believe that if the Veteran hurt himself carrying ammo, he 
would have sought medical attention.  Given the inconsistency in 
the service treatment records coupled with the absence of 
complaint for at least twenty years with regard to the Veteran's 
left arm, the Board finds the Veteran's statements to be not 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony).  The Board finds that the 
contemporaneous evidence is more probative than the Veteran's 
current recollections, many years later.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  Such 
records are more reliable, in the Board's view, than the 
Veteran's unsupported conflicting assertions of onset at least 
two decades past and now over three decades past.  Thus, the lack 
of any objective contemporary evidence of continuing complaints, 
as analyzed above, symptoms, or findings for many years between 
the period of active duty and the first complaints or symptoms of 
a left arm disorder is itself evidence which tends to show that 
the disorder did not have its onset in service or for many years 
thereafter.


As noted, the Board recognizes the Veteran's assertions that he 
has experienced pain since service; however, pain alone without 
an underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  Moreover, the Veteran is not shown to have the requisite 
medical expertise to diagnose a left arm disorder, nor can he 
render a competent medical opinion regarding its cause.  And as 
noted above, the Veteran's statements are also found to be not 
credible with regard to continuity of symptomatology.  
Consequently, his assertions are afforded no probative value 
regarding the question of whether his claimed left arm disorder 
is related to service.  In this case, the Board has accorded more 
probative value to the April 2010 VA examiner's opinion.  The 
examiner reviewed the claims file and provided a rationale for 
the opinion based on objective findings and reliable principles.  
In addition, the opinion is consistent with the contemporaneous 
evidence.

With regard to the at least twenty year evidentiary gap in this 
case between active service and the earliest contemporaneous 
evidence of left arm complaint, the Board notes that it may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the maladies at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  This absence of 
contemporaneous evidence constitutes negative evidence tending to 
disprove the claim that the Veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence encompasses 
'negative evidence' which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (2010) (noting that 
reasonable doubt exists because of an approximate balance of 
positive and 'negative' evidence).

Finally, the Board acknowledges that where a Veteran served 
continuously for ninety (90) days or more during a period of war, 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 
38 C.F.R. §§3.307, 3.309 (2010).  This presumption is rebuttable 
by affirmative evidence to the contrary.  Id.  There is no 
indication that the Veteran has been diagnosed with arthritis 
with respect to his left arm.

While acknowledging that the Veteran has a current disability, 
having found the Veteran's statements to be not credible, and as 
such, no credible evidence of continuity of symptomatology, and 
assigning more probative weight to the April 2010 VA examiner's 
negative nexus opinion, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service connection 
for a left arm disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a left arm disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


